   Case: 4:19-cv-03214-SRC Doc. #: 3 Filed: 04/24/20 Page: 1 of 3 PageID #: 92



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN D. MCGEE,                                  )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:19-cv-03214-SRC
                                                 )
DAVE SCHMIDTT,                                   )
                                                 )
                                                 )
               Respondent.                       )

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on review of a document filed by petitioner Kevin D.

McGee that has been construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254. (Docket No. 1). For the reasons discussed below, petitioner will be ordered to file an

amended petition. He will also be directed to either file a motion for leave to proceed in forma

pauperis or pay the filing fee.

                                            Discussion

       Petitioner is a pro se litigant who is currently in custody at the Southeast Missouri Mental

Health Center (SMMHC) in Farmington, Missouri. He has filed a document with the Court that is

styled as a petition for writ of habeas corpus pursuant to Missouri Supreme Court Rule 91. (Docket

No. 1 at 1). The Court has construed this document as a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. In the petition, petitioner appears to be challenging a not guilty by reason of

insanity plea entered on June 8, 1988. (Docket No. 1 at 2). Petitioner seeks to have this plea

vacated, and to be released from SMMHC. (Docket No. 1 at 7). Attached to the petition are

seventy-seven pages of exhibits, which include filings and orders from other state and federal cases

involving petitioner.
   Case: 4:19-cv-03214-SRC Doc. #: 3 Filed: 04/24/20 Page: 2 of 3 PageID #: 93



       The petition is handwritten and not on a Court form. Because it is not on a Court form, it

is missing relevant procedural information about petitioner’s case. The Court will direct the Clerk

of Court to send to petitioner a copy of the Court’s 28 U.S.C. § 2254 form. Petitioner must fill out

the form in its entirety and return it to the Court. See E.D. Mo. L.R. 2.06(A) (“All actions brought

by self-represented plaintiffs or petitioners should be filed on Court-provided forms”). He will be

given thirty days in which to comply. Failure to submit an amended petition within thirty days will

result in the dismissal of this action without prejudice and without further notice.

       Petitioner has also failed to either pay the filing fee or file a motion for leave to proceed in

forma pauperis. The Court will direct the Clerk of Court to send to petitioner a copy of the Court’s

motion to proceed in forma pauperis form. Petitioner will be given thirty days in which to return

the form or pay the filing fee. Failure to comply with this order will result in the dismissal of this

action without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner a copy of the

Court’s 28 U.S.C. § 2254 form.

       IT IS FURTHER ORDERED that petitioner must file an amended 28 U.S.C. § 2254

petition within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if petitioner does not submit an amended petition

within thirty days, this action will be dismissed without prejudice and without further notice from

the Court.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to petitioner a copy of

the Court’s motion to proceed in forma pauperis form.




                                                  2
   Case: 4:19-cv-03214-SRC Doc. #: 3 Filed: 04/24/20 Page: 3 of 3 PageID #: 94



       IT IS FURTHER ORDERED that petitioner shall either submit a motion for leave to

proceed in forma pauperis or pay the filing fee within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if petitioner fails to file a motion to proceed in forma

pauperis or pay the filing fee within thirty days, this action will be dismissed without prejudice

and without further notice.

       Dated this 24th day of April, 2020.



                                              ___________________________________
                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 3
